Exhibit 10.8

SECOND AMENDMENT

OF

FEDERAL HOME LOAN BANK OF INDIANAPOLIS

DIRECTORS’ DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective June 1, 2003)

WHEREAS, the Federal Home Loan Bank of Indianapolis (the “Bank”) maintains the
Federal Home Loan Bank of Indianapolis Directors’ Deferred Compensation Plan (As
Amended and Restated Effective June 1, 2003) (the “DDCP”); and

WHEREAS, participation and benefit accruals in the DDCP were frozen effective as
of December 31, 2004; and

WHEREAS, pursuant to Article VI, the Board of Directors of the Bank (the
“Board”) has determined to terminate the DDCP in accordance with Treasury
Regulation §1.409A-3(j)(ix)(C), effective as of December 23, 2009, the date as
of which the Bank received notice from the Federal Housing Finance Agency that
the Board had authority to take this action;

NOW, THEREFORE, pursuant to the power reserved to the Board under Article VI of
the DDCP, the DDCP is hereby amended and terminated, effective as of
December 23, 2009, by adding a new Supplement B to read as follows:

1. By replacing Article IV in its entirety with the following:

“SUPPLEMENT B

TERMINATION

Section B-1 Application. The purpose of this Supplement is to terminate the
Plan, effective as of December 23, 2009 (the “Termination Date”). The provisions
of this Supplement supersede the provisions of the Plan to the extent necessary
to eliminate any inconsistency between the Plan and this Supplement.

Section B-2 Cessation of Benefit Accrual. A Participant’s benefit under the Plan
will be limited to his accrued benefit as of the Termination Date, which will
equal the Participant’s vested account balance as of December 23, 2009.
Participants will not accrue any additional benefits after the Termination Date;
provided, however, investment credits earned after the Termination Date shall
continue to be allocated to Investment Accounts.

Section B-3 Continued Participation. All individuals who are Participants on the
Termination Date will continue as Participants with respect to their Investment
Account under the Plan until the balances in those Investment Accounts are
distributed to them or to their beneficiaries as provided under the terms of the
Plan.



--------------------------------------------------------------------------------

Section B-4 Distribution of Benefits. Participants’ Investment Accounts will be
paid in a single sum on or after December 24, 2010, but in no event later than
December 24, 2011; provided, however, if a Participant dies before distribution
of his benefits under the Plan is made, the Participant’s entire balance under
the Plan will be distributed to the Participant’s designated beneficiary in the
form of a single sum as soon as administratively practicable after the
Participant’s death.”

The DDCP shall remain the same in all other respects.

IN WITNESS WHEREOF, the Federal Home Loan Bank of Indianapolis has caused this
amendment to be executed on its behalf by its duly authorized officers this 15th
day of March, 2010, but effective as of the date set forth above.

 

FEDERAL HOME LOAN BANK OF

INDIANAPOLIS

By:  

/s/ MILTON J. MILLER

  Milton J. Miller, President and CEO

 

ATTEST:

/s/ JONATHAN R. WEST

Jonathan R. West, Senior Vice President

and General Counsel

 

2